MONROE, J.
The relators in this case were-charged with having on August 15, 1911, retailed spirituous and intoxicating liquors in the-*761“prohibition” parish of Caddo, without having previously obtained a license, and, a like charge having been made as to an offense copimitted on August Oth, the two cases, involving, save •as to dates, the same facts and the same question of law, were consolidated for the purposes of trial and were argued as one in this court. In the one case, however, the sentence imposed gave the defendants a right of appeal to this court. In the instant case, the sentence was lighter, and, the appellate jurisdiction of this court not attaching, the defendants sought relief by means of this application for writs of certiorari and prohibition. All the questions here presented having been considered in the other case, and the conclusion having been there reached that the- judgments complained •of should be affirmed, the same result must follow here.
For the reasons assigned in the case of State of Louisiana v. J. F. Cunningham et al., No. 19,142,, 130 La. 749, 58 South. 558, this day decided, it is ordered, adjudged, and decreed that the apxilication herein made by the relators be now denied, and this proceeding dismissed at their cost.
BREAUX, C. J., dissents.